Citation Nr: 1604193	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-33 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim of service connection for prostate cancer (previously claimed as enlarged prostate).

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for prostate cancer (previously claimed as enlarged prostate).

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1972 to November 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008, March 2010, and August 2010 rating decisions of the Denver, Colorado Department of Veteran Affairs (VA) Regional Office (RO).  In September 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The Board notes the Veteran also previously initiated an appeal of a June 2006 rating decision denying claims of service connection for bilateral hearing loss and tinnitus.  However, an August 2007 rating decision then granted those claims; thus they are no longer on appeal.  

In addition, the Agency of Original Jurisdiction (AOJ) adjudicated the matter involving prostate cancer as an original claim for benefits.  However, the AOJ previously denied service connection for "enlarged prostate" in the same June 2006 decision denying service connection for hepatitis C.  As the Veteran did not appeal that decision, it became final, and therefore the Board must first determine whether new and material evidence has been received to reopen such claim prior to reaching it on its merits.

The issues of service connection for hepatitis C, prostate cancer, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed June 2006 rating decision denied service connection for hepatitis C because such disability was not shown.

2.  Evidence received since that decision includes evidence not of record at that time that shows the Veteran has a diagnosis for hepatitis C which may be related to tattoos and inoculations received in service; relates to an unestablished fact needed to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

3.  An unappealed June 2006 rating decision denied service connection for an enlarged prostate because the claimed condition was not a compensable disability for VA purposes and no actual prostate diagnosis was shown.

4.  Evidence received since that decision includes evidence not of record at that time that shows the Veteran has a diagnosis for prostate cancer which may be presumptively related to herbicide exposure; relates to an unestablished fact needed to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for hepatitis C may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received, and the claim of service connection for prostate cancer (previously claimed as an enlarged prostate) may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens the claims of service connection for hepatitis C and prostate cancer, and remands the remaining matters (including the downstream service connection claims), there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.


Hepatitis C

In June 2006, the Veteran was denied service connection for hepatitis C because there was no evidence of a diagnosis.  He was notified of that decision and his appellate rights.  However, while he filed a timely notice of disagreement initiating an appeal, he failed to submit a timely substantive appeal after an August 2007 statement of the case (SOC) was issued.  Therefore, his appeal was not perfected.  In addition, no new and material evidence was received within one year of the notice of the June 2006 decision.  Thus, the June 2006 decision became final based on the evidence then of record, which included his service treatment records (STRs) and the original application form.  Consequently, new and material evidence is needed to reopen that matter.  

Evidence received since that decision includes an April 2008 statement from a VA physician who states that the Veteran has chronic hepatitis C and sworn testimony from the Veteran suggesting a relationship between his hepatitis C and tattoos and shots received during military service.  Notably, his separation examination notes no history of intravenous drug use, but does reflect a tattoo that was not present at enlistment.  As the April 2008 medical statement was not previously of record, it is clearly new.  Moreover, it patently relates to the previously unestablished diagnosis element and includes testimony suggesting a relationship to inoculations and tattoos received during service, which was not previously considered.  The Board is particularly mindful of the extremely low threshold standard for reopening established under Shade and the similarly low threshold under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) for determining when VA is obligated to provide the Veteran a VA examination if, as is the case here, one was not previously conducted.  In light of the above, the Board finds that the evidence also raises a reasonable possibility of substantiating the underlying claim of service connection.  Therefore, new and material evidence has been received, and the claim of service connection for hepatitis C may be reopened.


Prostate cancer

The June 2006 decision also denied the Veteran service connection for an enlarged prostate because abnormal physiological findings are not a disability for compensation purposes absent evidence of a chronic disease, and there was no evidence of a diagnosis for a prostate disability at the time.  He was notified of that decision and his appellate rights, and did not initiate a timely appeal.  In addition, no new and material evidence was received within one year of the notice of the June 2006 decision.  Therefore, the June 2006 decision became final based on the evidence then of record, which included his service treatment records (STRs) and the original application form.  Consequently, new and material evidence is needed to reopen that matter.  

Evidence received since that decision includes VA treatment records showing the Veteran was diagnosed with prostate cancer in February 2010, statements from the Veteran reporting he was stationed aboard the U.S.S. Bradley, which he claims operated in coastal waters and docked in harbors of Vietnam, sworn testimony indicating he set foot on shore in February 1973 to retrieve mail, and personnel records and deck logs that confirm he was serving aboard the Bradley in February 1973, during which time it did anchor in Da Nang harbor in six fathoms of water.  Such evidence was not previously of record, and is therefore clearly new.  It also relates to the previously unestablished diagnosis element.  When considering whether or not the evidence also raises a reasonable possibility of substantiating the underlying claim of service connection, the Board is particularly mindful of the Veteran's primary theory of entitlement (i.e., presumptive service connection based on herbicide exposure) and the recent ruling of the United States Court of Appeals for Veterans Claims (Court) in Gray v. McDonald, 27 Vet. App. 313 (2015).  

Until recently, VA had interpreted locations such as Da Nang harbor as offshore locations not qualifying as an "inland waterway," and therefore not warranting a presumption of herbicide exposure.  However, in Gray, the Court found that such interpretation was inconsistent with the purpose of the regulation at large, and did not reflect VA's fair and considered judgment.  Specifically, the Court found that, although the presumption of exposure is purportedly applied where there is evidence of herbicide spraying, the interpretation regarding service in areas such as Da Nang harbor was based primarily on geographical characteristics (i.e., depth and ease of entry) rather than actual evidence of spraying.  Notably, it indicated that there was no indication that VA made a fact-based assessment regarding the probability of exposure in Da Nang harbor from aerial spraying.  Id. at 323.  Considering Gray and the low threshold for reopening established under Shade, the Board finds that the evidence raises a reasonable possibility that the Veteran was exposed to herbicides during his service aboard the U.S.S. Bradley that might warrant presumptive service connection for his prostate cancer.  At the very least, the new evidence, when considered in light of Gray, triggers VA's duty to assist by conducting further development.  Therefore, new and material evidence has been received, and the claim may be reopened.  The downstream issues of service connection are discussed below.


ORDER

The appeals to reopen claims of service connection for hepatitis C and prostate cancer are granted.


REMAND

With respect to the claim of service connection for hepatitis C, as noted above, the evidence includes evidence of a current diagnosis and credible testimony suggesting such is related to inoculations and tattoos received during service.  However, the Veteran has not been afforded a VA examination in conjunction with his claim.  Therefore, considering the low threshold established under McLendon for determining when VA is obligated to provide such an examination, one must be scheduled to determine the nature and likely etiology of the Veteran's hepatitis C.  See 20 Vet. App. at 81.

Turning to his prostate cancer, the Veteran alleges a presumptive theory of entitlement based on herbicide exposure, and has provided credible statements (corroborated by deck logs and service records) that he served aboard the U.S.S. Bradley in February 1973, when it anchored in six fathoms of water in Da Nang harbor.  He also alleged that, during that time, he set foot in Vietnam in order to retrieve mail.  However, the deck log confirming anchorage in Da Nang harbor is incomplete, and includes only a single page; complete deck logs are needed to verify the Veteran's allegations.  In addition, further development to determine the likelihood that members aboard the Bradley would have been exposed to herbicide spraying during such time (as indicated by Gray) is also needed.  Notably, the memorandums currently of record finding no evidence of herbicide exposure aboard the Bradley did not have the opportunity to consider the Veteran's new allegations related to retrieving mail, and appear to have mistakenly found the Veteran served aboard the Bradley for less than 90 days (service records clearly indicate he served aboard the Bradley between December 1972 and March 1973).  Therefore, additional development to ascertain whether the Veteran was exposed to herbicides during service is needed.

Finally, with respect to psychiatric disability, the Veteran has alleged a combat-related stressor during his time in Vietnam.  He describes, in multiple statements, being involved in gunfire support missions aboard the Bradley as well as combat strikes at inland targets.  Notably, his service records indicate that the U.S.S. Bradley operated as part of Task Force 77 between December 1972 and January 1973.  A separate ship history he submitted indicates that the U.S.S. Enterprise took part in combat strikes against North Vietnam from December 19 to 30, 1972, also as part of Task Force 77, and another history (which is notably relied upon by VA in a prior formal finding related to his stressors) indicates the Bradley was steaming with units of Task Force 77 by December 7, 1972, providing carrier escort, plane guard, and gunfire support.  December 1972 deck logs from the Bradley confirm that they conducted plane guard operations.  Given the above evidence, the Board finds the Veteran's statements regarding a combat-related stressor off the coast of Vietnam are facially credible, and warrant further inquiry that has clearly not been conducted at this point.  

The Veteran was also provided a May 2014 VA examination in conjunction with his psychiatric claim.  The examiner found the Veteran did not meet the diagnostic criteria for PTSD, specifically indicating that he did not report a stressor which was adequate to support such diagnosis.  However, as laid out above, his reports of combat-related stressors appear facially credible and consistent with other evidence of record.  Moreover, he has reported fearing for his life during his service in several statements (including a January 2011 statement prior to the VA examination), and in his sworn hearing testimony.  The examiner did not address whether a stressor related to fear of hostile military or terrorist activity, which is subject to more liberal scrutiny than other types of stressors, was adequate to support a PTSD diagnosis.  Furthermore, since the May 2014 VA examination, the Veteran has submitted a letter from his VA psychologist which indicates he began structured treatment for PTSD in December 2014.  In light of the above, the Board finds that clarification of his psychiatric diagnosis is needed.  In addition, while the May 2014 examiner indicates that the Veteran does have depressive disorder, he opines that such pre-existed service.  This finding fails to properly consider the fact that the Veteran's STRs show no psychiatric abnormalities on enlistment, and the resultant application of a presumption of soundness upon entry.  In order to rebut that presumption, there must be clear and unmistakable evidence that a given disability pre-existed service and was not aggravated therein.  In light of the above, a new psychiatric examination is needed.

Finally, the Board notes that VA treatment records appear to be outstanding.  While the Veteran appears to only receive treatment from VA providers (and began structured psychiatric treatment in December 2014), the most recent records of VA treatment are dated in January 2014.  Any updated records are constructively of record, and must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated records of VA treatment the Veteran has received for hepatitis C, prostate cancer, or a psychiatric disability, to specifically include all psychiatric treatment records dated since January 2014.

2. Conduct any additional development indicated by the ruling in Gray (e.g., deck logs, unit histories, etc.), particularly with respect to securing records which may bear upon whether: (1) the Veteran's ship, the U.S.S. Bradley, was either actually or likely to have been exposed to herbicide spraying, and (2) the Veteran set foot in Vietnam to retrieve mail in February 1973.

3. Please make a finding for the record regarding whether the U.S.S. Bradley was actually, or likely to have been, exposed to herbicides.

4. Conduct exhaustive development (to include securing and reviewing ship histories, deck logs, and any other relevant records) to corroborate the Veteran's reported combat related stressor while serving aboard the U.S.S. Bradley.  Specifically, the AOJ should seek to corroborate whether, during the Veteran's time aboard, the U.S.S. Bradley engaged in combat with the enemy, to include operations in support of combat strikes as part of Task Force 77 (i.e., between December 1972 and March 1973).  The AOJ should document the scope of its efforts to corroborate the stressor and, if any records sought in the course of such development are unavailable, the reason for their unavailability must be documented for the record.

5. Then, arrange for the Veteran to be examined by an appropriate VA physician to determine the nature and likely etiology of his psychiatric disability.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Does the Veteran have PTSD?  The examiner must consider and discuss, as necessary, the significance of any verified stressors and the Veteran's reports of stressors related to fear of hostile military or terrorist activity.  If he is not found to meet the diagnostic criteria for PTSD, the examiner must specifically identify the criteria that are not met, and why that is so.

b. Please identify, by diagnosis, each psychiatric disability entity (other than PTSD) found.  

c. If the Veteran is found to have PTSD, is it at least as likely as not (a 50 percent or better probability) that such is related to a verified stressor during service or fear of hostile military or terrorist activity?

d. For each psychiatric disability diagnosed including PTSD, if it is diagnosed and not found to be due to in-service stressors, and including depressive disorder please indicate whether there is

i. Is there clear and unmistakable evidence that such disability pre-existed the Veteran's military service?

ii. If so, is there also clear and unmistakable evidence that such disability was not aggravated during the Veteran's military service?

e. If any psychiatric disability is not found to have pre-existed the Veteran's military service, is it at least as likely as not (a 50 percent or better probability) that such disability is related to his military service or any verified stressors therein?

All opinions provided must include a complete rationale, citing to supporting factual evidence and clinical data as appropriate.  All findings must be reconciled with any conflicting evidence in the record.

6. Schedule the veteran for an appropriate examination to determine the nature and etiology of his hepatitis C.  The examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or higher) that the veteran's hepatitis C is related to service.

The examiner is requested to consider and discuss, as necessary, the Veteran's reports of inoculations and tattoos in service.  

All opinions are to be accompanied by a clear rationale consistent with the evidence of record.

7. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


